/UZMA ALAM/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on February 2, 2022 have been entered. Applicant amended claims 1, 9, and 15. Claims 1-20 remain pending in the application.
Response to Arguments
Applicant’s arguments filed on February 2, 2022 with respect to the Non-Final Office Action dated November 2, 2021 have been fully considered but they are not persuasive. Applicant’s amendments to claims 1, 9, and 15 have overcome the objections to claims 1, 9, and 15.
Applicant argued, in page 8 of applicant’s remarks, “Zhang does not disclose at least the claimed "bridge device...which converts and forwards the control commands over a wireless personal area network (WPAN) to the wireless device" and "response to an absence of an available WLAN connection to the bridge device, sending control commands via the WPAN directly to the wireless device". 
In response, Fig. 6 of Zhang is reproduced here.

    PNG
    media_image1.png
    708
    636
    media_image1.png
    Greyscale

As shown, the control device 100 can communicate with the gateway 54 (bridge) using WiFi (WLAN) or BLE network (WPAN). The control device 100 also can directly communicate with the Luminaire 1000 (wireless device) using BLE. The gateway 54 can communicate with the Luminaire 1000 using Zigbee/BLE. The control device 100 can use the WiFi network to reach the luminaire 1000 via the gateway or can use the BLE network to reach the luminaire 1000 directly in case the WiFi network between the control device 100 and the gateway 54 become unavailable. 
Paragraph 0043, lines 1-5, teaches the gateway 54 receives commands in WiFi standard from the control device 100 and formats and forwards commands in BLE/Zigbee standard to the luminaire 1000 as stated “the gateway 54 also translates data that is transmitted across the gateway 54 between 
 Paragraph 0074, lines 1-15, teaches when no response is received via the WiFi network (absence of available WLAN), the control device 100 sends the performance commands directly to the luminaire 1000 using BLE network 56a as stated “In some embodiments, when the feedback signal is not received back at the control device 10, the control device 10 can interpret the failure to receive a feedback signal as a failure of the primary network. The failure to receive a feedback signal at block 8 of FIG. 7 can signal that the control device 10 to switch networks for sending luminaire performance commands from using the previously designated primary network to the secondary network at block 10 of FIG. 7. For example, if the first network having WiFi connections 51, 53, and ZigBee type connections 55 is the primary network, and the control device 10 does not receive the feedback signal, the control device switches to sending the luminaire performance commands over the second network that is composed of the Bluetooth/BLE connections 56a, 56b, 56c.”).
Applicant further argued, in page 8, “Rather than have one WPAN (e.g., BLE) and in response to absence of an available WLAN connection to a bridge device that bridges to that WPAN, sending control commands directly via that WPAN, Zhang suggests having two different WPANs (Zigbee and BLE) and in response to poor performance of a path to a first WPAN (Zigbee), using a second different WPAN (BLE) for direct communication. Zhang may not fairly be said to be using "the WPAN"' that is also used by a bridge device in response to the poor performance”. Applicant further argued, in the second paragraph of page 9, “As can be seen by the text of Zhang has two different WPANs (Zigbee and BLE) and in response to poor performance using a path to a first WPAN (Zigbee), uses a second different WPAN (BLE) for direct communication. Zhang does not suggest having one WPAN (e.g., just BLE) and in response to absence of an available WLAN connection to a bridge device that bridges to the WPAN, sending control commands directly via the WPAN.”

Applicant agued, in page 10,  “Zhang does not disclose at least the claimed "bridge device for control of a wireless device" having "circuitry configured to provide at least one other home automation function independent of bridging, the at least one other home automation function independent of bridging selected from the group consisting of a lighting device control function that includes regulating power flow to one or more attached illumination sources and a user interface function that includes receiving user input requesting state changes and providing control commands in response thereto””. Applciant further argued “The Applicant's bridge device, in addition to having both WLAN and WPAN interfaces, further includes circuitry configured to provide at least one other home automation function 
Zhang’s gateway 54 acts as a bridge for controlling the luminaire as shown above. Paragraph 0109 talks about driver electronics 210 control the power to the light source to control the characteristic of the light. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 13-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by Zhang et al. (US PGPUB No. 20200068627), hereinafter, Zhang.
Regarding claim 1:
	Zhang teaches:
(Fig. 6 shows a luminaire 1000 (wireless device).  Paragraph 0038, lines 1-2, states “The luminaire 1000 may be any lamp that can emit a light source”. Fig. 12 show hardware detail of the luminaire 1000 that includes Bluetooth/BLE transceiver 246. Paragraph 0035 talks about home automation): 
receiving, by a control application (app) executing on a control device, input in a graphical user interface (GUI) requesting a state change to the wireless device (Fig. 6 shows a control device 100 (control device). Paragraph 0088, lines 16-22,  teaches data exchange application 144  (control application) in the control device 100  includes graphical user interface 142 that allows to send commands to adjust light characteristics (state change)  of the luminaries 1000 as stated “The data exchange application 144 provides that the user of the control device 100 can select the light characteristics to be emitted by the luminaires 1000 following receive of the luminaire performance command, and which luminaires 1000 are to receive the luminaire performance command, from the display 110 of the control device 100 using the graphic user interface 142.”); 
determining whether there is an available wireless local area network (WLAN) connection to a bridge device of the home automation system separate but proximate to the wireless device (Fig. 6 shows gateway 54 (bridge device) which is separate but proximate to the luminaire 1000. Fig. 6 also shows WiFi (WLAN) connection between the control device 100 and the gateway 54. Paragraph 0067, lines 8-12, teaches determining availability of first network i.e. Wi-Fi network (WLAN) to the gateway 54 as stated “The data exchange application 144 of the control device 100 may include a switching application 146 for switching wireless communication between the first network (WiFi/ZigBee) and the second network (BLE) based upon wireless connection performance.”); 
in response to there being an availability WLAN connection to the bridge device, sending control commands from the control device to the bridge device via the WLAN connection, which converts and forwards the control commands over a wireless personal area network (WPAN) to the wireless device to (paragraph 0071 teaches  sending performance command (control command) over the first network as stated “At block 7 of FIG. 7, following connection of the control device 100 to the network having the higher connection performance, i.e., the first network that includes the WiFi and Zigbee type connections, or over the second network that includes the Bluetooth/BLE connections, that is selected to be the primary method, the method may continue with sending a luminaire performance command from the control device 100 to the luminaire 1000”. Fig. 6 shows personal area network BLE/Zigbee (WPAN) between the gateway 54 and the luminaire 1000. Paragraph 0041, lines 1-3, teaches the gateway 54 acts as gate between the Wi-Fi (WLAN) and BLE/Zigbee (WPAN) network as stated “A gateway 54 is a hardware device that acts as a "gate" between two networks”. Paragraph 0043, lines 1-5, teaches the gateway 54 receives commands in WiFi standard from the control device 100 and formats and forwards commands in BLE/Zigbee standard to the luminaire as stated “the gateway 54 also translates data that is transmitted across the gateway 54 between the inside and outside of the network into a format or protocol recognized by devices within inside portion of the network or the outside portion of the network”); and 
in response to an absence of an available WLAN connection to the bridge device, sending control commands via the WPAN directly to the wireless device to cause the wire- less device to implement the state change (Fig. 6 shows direct BLE connection 56a between the control device 100 and the luminaire 1000. Paragraph 0074, lines 1-15, teaches when no response is received via the WiFi network (absence of available WLAN), the control device 100 sends the performance commands directly to the luminaire 1000 using BLE network 56a as stated “In some embodiments, when the feedback signal is not received back at the control device 10, the control device 10 can interpret the failure to receive a feedback signal as a failure of the primary network. The failure to receive a feedback signal at block 8 of FIG. 7 can signal that the control device 10 to switch networks for sending luminaire performance commands from using the previously designated primary network to the secondary network at block 10 of FIG. 7. For example, if the first network having WiFi connections 51, 53, and ZigBee type connections 55 is the primary network, and the control device 10 does not receive the feedback signal, the control device switches to sending the luminaire performance commands over the second network that is composed of the Bluetooth/BLE connections 56a, 56b, 56c.”).
	As to claim 7, the rejection of claim 1 is incorporate. Zhang teaches all the limitations of claim 1 as shown above.
	Zhang further teaches wherein the control device is a mobile device (paragraph 0081, lines 2-4, teaches the control device 100 can be a mobile phone as stated “The control device 100 may be a laptop/notebook computer, sub-notebook computer, a tablet, phablet computer; a mobile phone, a smartphone”).
	As to claim 8, the rejection of claim 1 is incorporate. Zhang teaches all the limitations of claim 1 as shown above.
	Zhang further teaches wherein the WLAN is a Wi-Fi network and the WPAN is a Bluetooth Low Energy (BLE) network (Fig. 6 shows Wi-Fi and BLE network).
	Regarding claim 9:
	Claim 9 is directed towards a bridge device performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Claim 13 is directed towards a bridge device performing the method of claim 7. Accordingly, it is rejected under similar rationale.
Claim 14 is directed towards a bridge device performing the method of claim 8. Accordingly, it is rejected under similar rationale.
Regarding claim 15:
	Claim 15 is directed towards a non-transitory electronic device readable medium having software stored thereon, the 2software when executed (see paragraph 0052) performs the method of claim 1. Accordingly, it is rejected under similar rationale.
Claim 19 is directed towards a non-transitory electronic device readable medium having software stored thereon, the 2software when executed performs the method of claim 7. Accordingly, it is rejected under similar rationale.
Claim 20 is directed towards a non-transitory electronic device readable medium having software stored thereon, the 2software when executed performs the method of claim 8. Accordingly, it is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being obvious over Zhang in view of Jacobson et al. (US PGPUB No. 20170099157), hereinafter, Jacobson.
As to claim 2, the rejection of claim 1 is incorporated. Zhang teaches all the limitations of claim 1 as shown above.
Zhang does not teach wherein the separate bridge device provides at least one other 2home automation function independent of bridging.
(paragraph 0035 teaches a host controller that bridges various devices including lighting devices and provides various control operation via user interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gateway device of Zang to incorporate the functionalities of the host controller of Jacobson for providing the control function via the gateway device. One would be motivated to do so to provide a convenient and redundant control terminal in addition to the separate control device for example a mobile device (see paragraph 0010 of Jacobson). 
As to claim 3, the rejections of claims 1 and 2 are incorporate. Zhang, in view of Jacobson, teaches all the limitations of claims 1 and 2 as shown above.
	Zhang further teaches wherein the bridge device is a lamp module that controls power flow to one or more attached illumination sources and the at least one other home automation function independent of bridging is a lighting device control function that includes regulating power flow to the one or more attached illumination sources (Fig. 12 shows a luminaire that can be act as a bridge via the communication module 245 and controller.  Paragraph 0109 talks about driver electronics 210 control the power to the light source to control the characteristic of the light).
As to claim 4, the rejections of claims 1 and 2 are incorporate. Zhang, in view of Jacobson, teaches all the limitations of claims 1 and 2 as shown above.
	Zhang does not teach wherein the bridge device is a keypad that provides a user interface and the at least one other home automation function independent of bridging is a user interface function that includes receiving user input requesting state changes and providing control commands in response thereto.
Jacobson teaches wherein the bridge device is a keypad that provides a user interface and the at least one other home automation function independent of bridging is a user interface function that (see at least paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gateway device of Zang to incorporate the functionalities of the host controller of Jacobson for providing the control function via the gateway device. One would be motivated to do so to provide an convenient and redundant control terminal in addition to the separate control device for example a mobile device (see paragraph 0010 of Jacobson). 
Claim 10 is directed towards a bridge device performing the method of claim 3. Accordingly, it is rejected under similar rationale.
Claim 11 is directed towards a bridge device performing the method of claim 4. Accordingly, it is rejected under similar rationale.
Claim 16 is directed towards a non-transitory electronic device readable medium having software stored thereon, the 2software when executed performs the method of claim 3. Accordingly, it is rejected under similar rationale.
Claim 17 is directed towards a non-transitory electronic device readable medium having software stored thereon, the 2software when executed performs the method of claim 4. Accordingly, it is rejected under similar rationale.
Claims 5, 6, 12, and 18 are rejected under 35 U.S.C. 103 as being obvious over Zhang in view of Lamb (US PGPUB No. 20140273867), hereiafter, Lamb.
As to claim 5, the rejection of claim 1 is incorporate. Zhang teaches all the limitations of claim 1 as shown above.
	Zhang further teaches wherein the wireless device is [[a battery-powered device]] that lacks a WLAN interface (Fig. 12 shows luminaire 1000 lacks WiFi interface).
Zhang does no teach the wireless device is a battery-powered device.
(see at least paragraph 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify of Zang to incorporate the teaching Lamb to have a battery-powered luminaire. One would be motivated to use battery-powered device in the situation where constant source of power in not available (see paragraph 0004 of Lamb). 
	As to claim 6, the rejection of claim 1 is incorporate. Zhang teaches all the limitations of claim 1 as shown above.
	Zhang further teaches wherein the wireless device is a device selected from the group consisting of a wireless light fixture, a wireless light strip and [[a wireless window shade]] (see at least paragraph 0116).
	Zhang does not teach a wireless window shade.
	Lamb teaches a wireless window shade (see at least paragraph 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify of Zang to incorporate the teaching Lamb to include a smart window blind. One would be motivated to do so to remotely control opening/closing of the window blind (see paragraph 0016 of Lamb). 
Claim 12 is directed towards a bridge device performing the method of claim 6. Accordingly, it is rejected under similar rationale.
Claim 18 is directed towards a non-transitory electronic device readable medium having software stored thereon, the 2software when executed performs the method of claim 6. Accordingly, it is rejected under similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



	March 2, 2022

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        
/UZMA ALAM/Primary Examiner, Art Unit 2457